               Case
               Case 1:20-cv-01075-RA
                    1:20-cv-01075-RA Document
                                     Document 17
                                              16 Filed
                                                 Filed 04/09/20
                                                       04/08/20 Page
                                                                Page 1
                                                                     1 of
                                                                       of 1
                                                                          1



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                         :
                                                         :   Case No. 1:20-cv-01075-RA
     ADRIENNE HALBERSTAM,
                                                         :
                            Plaintiff,                   :
                                                         :   NOTICE OF VOLUNTARY
                                                             DISMISSAL
                                                         :
              v.                                         :
     CSS INDUSTRIES, INC., REBECCA C.                    :
     MATTHIAS, PHILIP R. BROENNIMAN,                     :
     STEPHEN P. CRANE, ELAM M.                           :
     HITCHNER, III, MELISSA LUDWIG,                      :
     HARRY J. MULLANY, III, CHRISTOPHER                  :
     J. MUNYAN, WILLIAM RULON-MILLER,
                                                         :
     and DAVID SILVER,
                                                         :
                            Defendants.                  :


           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

    plaintiff Adrienne Halberstam (“Plaintiff”) voluntarily dismisses the claims in the captioned action

    (the “Action”) without prejudice. Because this notice of dismissal is being filed with the Court

    before service by defendants of either an answer or a motion for summary judgment, Plaintiff’s

    dismissal of the Action is effective upon the filing of this notice.


     Dated: April 8, 2020                               WEISSLAW LLP


                                                        Richard A. Acocelli
                                                        1500 Broadway, 16th Floor
SO ORDERED.                                             New York, New York 10036
                                                        Tel: (212) 682-3025
              ___________________                       Fax: (212) 682-3010
              Hon. Ronnie Abrams
              4/9/2020                                  Attorneys for Plaintiff
